MEMORANDUM**
Albert C. Reid and Bodil Reid appeal pro se the district court’s summary judgment in favor of the United States in two consolidated district court cases relating to tax assessments against Albert Reid. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
After a de novo review, Balint v. Carson City, 180 F.3d 1047, 1050 (9th Cir.1999) (en banc), we reject as unpersuasive the Reids’ *565contentions that the district court’s judgment is void and that the district court lacked jurisdiction over the Truth in Life Society. The district court also properly denied Albert Reid’s motion for partial summary judgment in his action against the United States for unauthorized collection. See 26 U.S.C. § 7438(a).
The district court did not abuse its discretion by denying the Reids’ motion for reconsideration. See Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).
We deny the Reids’ motion for stay of the district court’s judgment pending appeal.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.